Order unanimously reversed, without costs, and motion denied. Memorandum: The court should not have considered the motion to dismiss for lack of jurisdiction until the plaintiff was permitted disclosure pursuant to CPLR 3211 (subd. [d]). The plaintiff was entitled to the opportunity to show that defendant was transacting business in Hew York State and, therefore, subject to jurisdiction under CPLR 302 (subd. [a], par. 1). (Agrashell, Inc. v. Sirotta Co., 344 F. 2d 583; Crossley Glove Co. v. Wakefield Leathers, 30 A D 2d 598; Lohne v. City of New York, 25 A D 2d *884440.) (Appeal from order of Onondaga Special Term dismissing complaint in action for commission.) Present—Goldman, P. J., Marsh, Witmer, Moule and Bastow, JJ.